January 10, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                         TEX STAR MOTORS, INC., Appellant

NO. 14-05-00215-CV                         V.

REGAL FINANCE COMPANY, LTD. AND REGAL FINANCE COMPANY II, LTD.,
                                  Appellees
                            ____________________
    This cause, an appeal from the judgment in favor of appellees, Regal Finance
Company, Ltd. and Regal Finance Company II, Ltd., signed December 3, 2004, was
heard on the transcript of the record. We have inspected the record and find the trial
court erred in determining the accrual date of prejudgment interest. We therefore order
that the portions of the judgment that determine prejudgment interest and the disposition
of the reserve are REVERSED and ordered severed and REMANDED for proceedings
in accordance with this court's opinion.
       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.
       We order the parties to bear their own costs incurred in this appeal. We further
order this decision certified below for observance.